Citation Nr: 1735495	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for major depressive disorder.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2017, the Veteran appointed National Association for Black Veterans, Inc. as her representative; however, VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) was not signed by a representative of National Association for Black Veterans, Inc.  Without the signature of a person providing representation, the appointment is invalid. 38 C.F.R. § 14.631(a) (2016).  The Veteran was subsequently notified of the deficiency.  In response, the Veteran notified the Board in July 2017 that she will represent herself.

In June 2017, the Veteran raised a motion to have her claim advanced on the docket due to financial hardship.  Such motion is granted at this time. 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed, that there is a complete record upon which to decide the Veteran's claim, and to ensure that the Veteran is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

In connection with her claim, the Veteran was afforded a VA examination in July 2008.  The examiner concluded that the Veteran had major depressive disorder that is not causally related to her service.  However, the examiner failed to consider the Veteran's reported history of an in-service suicide attempt, an in-service miscarriage, as well as reports of military sexual trauma and verbal abuse. See December 2016 CAPRI at pp. 5, 57, 59, 189, 202, 450, 661.  A new examination that considers these assertions is necessary.

This claim is also being remanded because the Veteran's service treatment records (STRs) have not been made a part of the claims file.  The Board notes that requests were made in November 2015 and November 2016 for the Veteran's service medical and dental records.  However, these records are not part of the claims file and there is no Memorandum of Formal Finding of Unavailability of such records.  Therefore, remand is required for the AOJ to attempt to secure the STRs.  If unable to do so, a Memorandum of Formal Finding of Unavailability of Service Treatment Records must be prepared and sent to the Veteran. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake all appropriate action to obtain the Veteran's STRs from whatever appropriate source.  If no records are obtained, prepare a Memorandum of Formal Finding of Unavailability of Service Treatment Records outlining the steps taken to retrieve the Veteran's STRs, and notify the Veteran in accordance with VA regulations, giving the Veteran adequate time to respond.

2. Obtain all updated treatment records, to include any records from the West Los Angeles, Palo Alto and Fresno VA Medical Centers, from December 2016 to present and associate them with the claims file.

3. After obtaining any necessary records, schedule the Veteran for a VA psychiatric examination, by a physician who has not previously examined her, to determine whether any current psychiatric disorder is related to service.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner should address the following:

a. Identify all psychiatric disorders found on examination as well as those that have been diagnosed during the appeals period, including major depressive disorder, post-traumatic stress disorder, schizoaffective disorder, anxiety disorder and psychosis.  

b. For any diagnosed psychiatric disorder found on examination or diagnosed since the filing of the claim, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during service, was aggravated (underwent a permanent worsening) by service or is otherwise related to service.  For PTSD, the specific in-service stressor must also be identified.

The examiner must address the Veteran's reported history of an in-service suicide attempt, in-service miscarriage, as well as reports of military sexual trauma and verbal abuse. See December 2016 CAPRI at pp. 5, 57, 59, 189, 202, 450, 661.  A complete rationale must be provided for any opinions set forth.  If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




